FRANKLIN, C. J.
The object- sought by the writ in this'instance is the review by the court of an order made by the superior court in Navajo county in a case appealed to that court from the court of a justice of the peace. The action in the justice court was for the recovery of money due on a promissory note given for the sum of $26.48. The supreme court has the power to issue the writ of certiorari to review the judgment of a lower court only in those cases within its appellate jurisdiction, and where necessary and proper to the complete exercise of its appellate and revisory jurisdiction.
*25An action on a promissory note for the recovery of money in a sum not exceeding $200 is not within the appellate jurisdiction of this court. Art. 6, sec. 4, Constitution of Arizona,
The matter presented by this application has heretofore been before this court, and we have determined that it matters not whether the superior court decides that it has jurisdiction when it has not, or whether it erroneously decides some other matter of law; its judgment in causes not within the appellate jurisdiction of the supreme court ,is the judgment of the court of last resort, and concludes the parties. Tyler v. District Court, 14 Ariz. 6, 123 Pac. 315.
The petition for the writ is accordingly denied.
CUNNINGHAM and ROSS, JJ., concur.
NOTE.—On the question of certiorari in exercise of superintending control over inferior courts, see note in 51 L. R. A. 33.